PLATT, District Judge.
The merchandise imported is salted anchovies and sardines, brought over in tin packages containing over TO cubic inches. The collector and the board agree that they should be classified under the language “if in other packages, forty per centum ad valorem,” contained in paragraph 258 of the tariff act of 1897. The importers insist that they should be classified under the phrase “all other fish (except shellfish) in tin packages,” or under the last phrase of said paragraph, “fish in packages, containing less than one-half barrel, and not specially provided for in this act.”
It is too clear for discussion that the fish in these packages are of the kinds of fish specially mentioned in the early part of paragraph 258. They cannot, therefore, be covered by the expression “all other fish.” When Congress said “if in other packages,” it undoubtedly meant other packages than those just immediately before described; and the tin package in which the imported fish come is certainly another package from those. Being specially provided for in the phrase under which they were assessed, they cannot be placed under the final, phrase.
Decision affirmed,